211 S.W.3d 200 (2007)
STATE of Missouri, Respondent,
v.
Frank E. FLANDERS, Appellant.
No. WD 66794.
Missouri Court of Appeals, Western District.
January 16, 2007.
Rosalynn Koch, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for Respondent.
Stephanie Morrell, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs for Respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Frank E. Flanders appeals his conviction for first-degree robbery and armed criminal action.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).